Citation Nr: 1710817	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  09-49 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral eye disabilities, including myopia, astigmatism, and presbyopia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1994 until June 2000.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board remanded this claim in March 2012, February 2013, June 2015, and May 2016.  In the May 2016 Board decision, the Board granted service connection for left eye corneal opacities and bilateral arcus senilis.  Accordingly, those issues are no longer on appeal.  The claim has since returned for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran was diagnosed with myopia while in service.

2.  The Veteran has diagnoses for myopia, astigmatism, and presbyopia, which are refractive errors of the eyes and congenital or developmental defects. 


CONCLUSION OF LAW

The criteria to establish service connection for bilateral eye disabilities are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§3.303, 4.9 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2016). 

In this case, VA has satisfied its duty to notify and its duty to assist.  The RO provided a July 2008 pre-adjudicatory letter to the Veteran that apprised him of the type of evidence and information needed to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  

In addition, the Veteran's claims file contains his service treatment records (STRs), VA medical records, and the Veteran's statements in support of the claim.  Nothing in the record identifies additional, potentially relevant records that could be obtained.  Therefore, VA has also complied with its duty to obtain available records.  38 U.S.C.A. § 5103(a).

The duty to assist includes providing an examination when the record indicates a claim may have merit but is insufficient to decide the matter.  38 U.S.C.A. § 5103A.  He has been afforded a VA examination in April 2012.  In addition, multiple addendum opinions were requested.  Collectively, the medical evidence is adequate for the Board to make an informed decision.  Accordingly, VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159 (c). 

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice and has had a meaningful opportunity to participate effectively in the development of this claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this appeal have been satisfied.

II.  Service Connection

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Additionally, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303 (a) (2016).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau at 1376-77.

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Federal Circuit recognizes that the Board had an inherent fact-finding ability.  Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001); see also 38 U.S.C.A. § 7104(a).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

III.  Bilateral Eye Disabilities

The Veteran seeks service connection for his bilateral eye disabilities.  

Myopia, astigmatism and presbyopia are refractive errors, which are considered congenital disabilities.  Prior to separation, the Veteran was diagnosed with myopia in March 2000.  His astigmatism and presbyopia diagnoses occurred during the pendency of this appeal.  See December 2009 VA treatment note.

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and are not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303 (c), 4.9 (2016).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id. Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (1990); 55 Fed. Reg. 45711 (1990).

The Veteran contends his myopia is related to service.  He gathered research that said myopia was often detected during childhood through the later teen years.  The Veteran stated that an army physician explained that his eye muscles were straining from looking at a computer screen all day and then prescribed glasses that made the computer screen look larger, which is the opposite desired effect with myopia.  See December 2009 statement.  Given that he was not diagnosed until his late 20s/early 30s and the army physician's comments regarding eye strain, the Veteran contends that the screen time from his work as a software analyst and the wrongly prescribed glasses led to the onset of myopia.  See id.; DD 214.

During the course of this appeal, the Veteran was afforded an eye examination in April 2012.  After reviewing the record, the examiner opined the Veteran's disability was less likely than not incurred in or caused by service.  The Veteran's vision was 20/40 or better for each measurement of visual acuity.  Both pupils were 2 mm in diameter, round and reactive to light.  The Veteran did not have anatomical loss, light perception only, extremely poor vision or blindness in either eye.  He did not have a cornel irregularity resulting in severe irregular astigmatism or diplopia.  The examiner performed tonometry that showed right and left eye pressure at 21 through the Goldmann applanation.  The slit lamp and external eye examination, and internal eye examination were normal.  The Veteran did not have a visual field defect.  The examiner found that the Veteran's eye disability did not have a functional impact on his ability to work.  In addition, myopia increases in young men later than in young women.  Based on the record and examination, the examiner concluded that the Veteran's myopia was a simple refractive error and not caused or worsened by military service.  

In a July 2015 addendum opinion, the examiner opined that the myopia was less likely than not (less than 50 percent probability) caused by or related to his time in service.  The examiner explained myopia is a simple refractive error that is correctable with glasses.  In addition, myopia is very prevalent with the causes being genetic and environmental.  

In regards to the Veteran's contentions about worsening due to computer use in dim lighting, the examiner noted that the Veteran's myopia increased in a greater magnitude after service than it did during his service.  For example, in a 2000 examination, his prescription was OD: -0.25DS, OS: -0.25-0.25x030, add +1.00 which was a very minute prescription and almost considered clinically emmetropic.  However, in 2009, his prescription was OD: -1.50DS, OS: -0.75-0.75x075, add +1.25.   Therefore, since there was little to no change of the magnitude during service, the examiner concluded the Veteran's disability was less likely than not caused by or related to his time in service.  

The examiner also addressed the October 2008 opinion from Dr. D.B., a private physician, who stated it was as likely as not that the Veteran's myopia was due to computer work he performed while on active duty.  The examiner provided information from an article that examined studies on adult myopia progression and near work.   The article explained that the studies were unable to find a compelling relationship between the two.  Although clinicians may tell their patients that their adult myopia progression is related to their computer use, nonetheless, there is little evidence to support this assertion.  Rather, the association has been based on the occupation and education levels of different groups of subjects.

The July 2015 examiner provided an additional opinion in June 2016.  The examiner opined that the myopia, astigmatism, and presbyopia were less likely than not (less than 50 percent probability) proximately due to or the result of or aggravation by service or any preexisting traumatic eye injury.  These conditions were developmental errors of refraction and not considered congenital diseases or congenital disorders.

Myopia is a simple refractive error that is correctable with glasses.  The examiner highlighted the fact that his myopia progressed to a greater magnitude and more rapidly after his time in service.  When he exited service in 2000, the Veteran's prescription was OD: -0.50DS, OS: -0.25-0.25x030, add +1.00 which was a very minute prescription and almost considered clinically emmetropic.  In two of the articles discussed below, myopia was defined as -0.75 diopters or more in each principle meridian.  Therefore, the Veteran would not have met their diagnostic criteria of myopia.  

In addressing the Veteran's contentions about working on a computer and disability onset after teenager years, the examiner noted that near work has certainly been a suspected risk factor for causing myopia.  There are plenty of papers that make a circumstantial case for near work associated with myopia, but the best recent evidence says near work is not related to either risk of onset or rate of progression.  In fact, there is poor evidence that near work has anything to do with myopia.  One article indicated studies of the associations between myopia and near work activities have produced less consistent results.  Two longitudinal studies have not found an association between increased near work and increased risk of myopia onset.  Therefore, the literature shows limited support for the conclusion that more time in near work increases the rate of progression of myopia.  Another article found that myopia has a multifactorial etiology, although environmental factors are predominant in determining its current patterns.  Currently, associations between near work activities and myopia have not been consistently observed.  Only two of six studies reported that more near work activities increased the risk of developing myopia, but others found no correlation between near work activities and the incidence of myopia. 

Additional research indicated myopia affects one in three individuals in the United States aged 12 to 54, with its prevalence appearing to be on the rise.  The debate concerning the etiology of myopia has centered on the relative contribution of genetic versus environmental influences.  High heritability for myopia from family and twin studies and the identification of more than 40 genetic loci linked to or associated with myopia lend support to a strong genetic contribution.  The classic environmental risk factor for myopia has been near work (e.g. reading, studying, watching television, and computer use).  Longitudinal studies have not borne out a major role for near work as the cause of myopia in children.  From this controversy, the paradigm has shifted away from concern about near work toward recognition that time outdoors may be a more important environmental influence.  Children who spend more time outdoors have a much lower probability of having or developing myopia.

Astigmatism is another type of refractive error, similar to myopia.  The rationale is similar to that for myopia.  As for presbyopia, this is the slow loss of the eye's focusing ability, which happens to everyone.  It is a natural aging change that some people experience earlier than others, but typically, symptoms begin in one's 40s.  The examiner concluded that in addition to genetic and environmental factors, certain health conditions and medications can cause changes in refractive error.  Thus, there is no definite single answer in optometry and ophthalmology as to what causes refractive errors.  

Based on the foregoing evidence, service connection for a bilateral eye disability is not supported.

Refractive errors of the eye are not a disability for which service connection may be granted.  38 C.F.R. §§ 3.303, 4.9.  Service connection can be warranted where such a defect is subject to a superimposed disease or injury during military service that results in increased disability.  See VAOPGCPREC 82- 90 (1990), 56 Fed. Reg. 45711 (1990).

Although the service treatment records (STRs) show the Veteran entered service with normal eyes and he was diagnosed with a bilateral eye disability during service, myopia is not a disability for which service connection can be granted.  See January 1994 Report of Medical Examination and March 2000 Report of Medical Examination.  As the June 2016 medical examiner indicated, myopia is a refractive error.  In addition, there is no evidence that the Veteran has a superimposed disease or injury that had its onset in service or that is otherwise associated with service.  Further, the record does not reflect and the Veteran has not asserted any such superimposed disease or injury during military service resulting in aggravation of his disability.  Accordingly, his claim for service connection must be denied.  

The Veteran, as a lay person, is competent to report observable symptoms of deteriorating vision in his eyes.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  However, as a layperson, the Veteran is not competent to comment on its etiology because that is a complex medical question and requires specialized training or expertise in medicine, given these disabilities.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board finds the October 2008 opinion from Dr. D. B. less probative.  He opined that it was as likely as not that the Veteran's myopia was due to computer work he performed while on active duty.  However, the two sentence letter did not contain any rationale for his opinion or point to any factual data in the record to support his opinion.  Accordingly, the Board finds that Dr. D. B.'s opinion is less probative.

The Board finds the June 2016 medical opinion, as a whole, highly probative on the question of in-service incurrence and aggravation of a congenital disease or defect, as the examiner had the benefit of reviewing the Veteran's entire claims file, which includes the Veteran's available STRs, post-service medical evidence, his medical history, and lay statements.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  In addition, the examiner's opinion relied on sufficient facts and provided rationale and sound reasoning for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For these reasons, the Board concludes that the evidence weighs against entitlement to service connection for the Veteran's current bilateral eye disabilities.

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds the evidence in this case does not reach the level of equipoise.  See Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). 

Rather, the preponderance of the evidence is against finding that his current bilateral eye disabilities are related to service.  38 C.F.R. §§ 3.303, 4.9.  For these reasons, the benefit-of-the doubt standard of proof does not apply and service connection for myopia, astigmatism and presbyopia must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Service connection for bilateral eye disabilities is denied.



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


